Citation Nr: 0519109	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple lipomas, 
including as a result of exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the above claim.

In April 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record shows that in an April 2005 hearing, the 
veteran stated that Dr. Joseph Dimeno, his family doctor, had 
treated him in late 1971 after he discovered lumps on his 
body.  As the veteran contends that he was treated within one 
year of service, these records should be obtained on remand.  
In addition, the veteran submitted a letter from VA stating 
that he underwent an Agent Orange examination in October 
1981.  During the April 2005 hearing, he stated that his 
lumps were examined and discussed during his October 1981 
examination at the Wilkes-Barre VA facility.  This 
examination report is not of record and should be obtained on 
remand.  Although it appears that the RO may have attempted 
to obtain these records in September 2001, a negative reply 
is not associated with the claims folder.

Finally, the veteran should also be scheduled for another VA 
examination in order to obtain an appropriate opinion, as set 
forth below.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's examination report(s) from the 
Wilkes-Barre and Williamsport, Pennsylvania, 
VA treatment facilities, dated in October 
1981.  See Letter to veteran dated October 
31, 1981, from VAMC Wilkes-Barre.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Make arrangements to obtain the veteran's 
treatment records from Dr. Joseph Dimeno of 
Norristown, Pennsylvania, 19401, dated since 
1970.

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, schedule the 
veteran for a VA examination.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.  The claims file 
must be made available to the examiner, and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

The examiner should provide an opinion as to 
the date of onset and etiology of the 
veteran's previously diagnosed lipomas.  The 
examiner should specifically state whether it 
is at least as likely as not (i.e., at least 
a 50 percent probability) that the current 
lipomas had their onset during active service 
or are related to any in-service disease or 
injury, including exposure to Agent Orange.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


